DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/21 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Martin Moynahan (Reg. No. 40338) on 3/12/21.

The application has been amended as follows:

1. A display panel, comprising: 
a light-emitting substrate; and 
a photoresist layer disposed on the light-emitting substrate, wherein the photoresist layer comprises 
a plurality of color filters and 
a plurality of black matrices, 
the color filters and the black matrices are arranged alternately for forming a plurality of light regions on the color filters; and

a scattering layer is disposed between the light-emitting substrate and the photoresist layer;
an encapsulation film layer is disposed between the light-emitting substrate and the scattering layer for the light entering the scattering layer through the encapsulation film layer, to reduce an incident angle of the light entering the scattering layer;
wherein light emitted by the light-emitting substrate passes through the scattering layer and exits from the light  regions and external light passing through the light  regions that is refracted and/or reflected by the scattering layer is absorbed by the black matrices;
wherein the light-emitting substrate comprises a plurality of sub-pixels of a plurality of organic light emitting diode (OLED) devices, each of the light  regions are [[is]] disposed opposite to one of the sub-pixels of the OLED devices, and the color of the sub-pixels disposed opposite to the light  regions is the same as the color of the color filters corresponding to the light  regions;
wherein the encapsulation film layer comprises a plurality of sub-encapsulation film layers, and one of the sub-encapsulation film layers is disposed opposite to one of the sub-pixels of the OLED devices;
one of the sub-encapsulation film  layers is the same as the horizontal width of the sub-pixel of the OLED device.  

4. The display panel according to claim 1, 
wherein a refractive index of the color filter is greater than a refractive index of the scattering layer and the refractive index of the scattering layer is greater than a refractive index of the encapsulation film layer, such that the light sequentially passes through the encapsulation film layer, the scattering layer, and the light regions of the color filter, and exits from the light  regions.

7. The display panel according to claim 1, 
wherein the color of the sub-pixels of the OLED devices comprises three colors of red, green, and blue, and the color of the color filters corresponding to the light  regions is one of the three colors of red, green, and blue.  


11. A mobile device, comprising a housing and a display panel, the display panel mounted on the housing, the display panel comprising: a light-emitting substrate; a photoresist layer disposed on the light-emitting substrate wherein the photoresist layer comprises a plurality of color filters and a plurality of black matrices, the color filters and the black matrices are arranged alternately for forming a plurality of light regions on the color filters; 

an encapsulation film layer is disposed between the light-emitting substrate and the scattering layer for the light entering the scattering layer through the encapsulation film layer, to reduce an incident angle of the light entering the scattering layer;
wherein light emitted by the light-emitting substrate passes through the scattering layer and exits from the light  regions, and external light passing through the light  regions, refracted and/or reflected by the scattering layer, is absorbed by the black matrices;
wherein the light-emitting substrate comprises a plurality of sub-pixels of a plurality of organic light emitting diode (OLED) devices, each of the light  regions are [[is]] disposed opposite to one of the sub-pixels of the OLED devices, and the color of the sub-pixels disposed opposite to the light  regions is the same as the color of the color filters corresponding to the light  regions; 
wherein the encapsulation film layer comprises a plurality of sub-encapsulation film layers, and one of the sub-encapsulation film layers is disposed opposite to one of the sub-pixels of the OLED devices; 
wherein a water/oxygen barrier layer is disposed between the sub-encapsulation film layers for blocking water and oxygen from entering the display panel.  

14. The mobile device according to claim 11, wherein a refractive index of the color filter is greater than a refractive index of the scattering layer and the refractive index of the scattering layer is greater than a refractive index of the encapsulation film  regions of the color filter, and exits from the light  regions.  

17. The mobile device according to claim 11, wherein the color of the sub-pixels of the OLED devices comprises three colors of red, green, and blue, and the color of the color filters corresponding to the light  regions is one of the three colors of red, green, and blue.  

20. A display panel, comprising: 
a light-emitting substrate; and 
a photoresist layer disposed on the light-emitting substrate wherein the photoresist layer comprises a plurality of color filters and a plurality of black matrices, the color filters and the black matrices are arranged alternately for forming a plurality of light regions on the color filters; and
a scattering layer is disposed between the light-emitting substrate and the photoresist layer;
wherein light emitted by the light-emitting substrate passes through the scattering layer and exits from the light regions, and external light passing through the light  regions, refracted and/or reflected by the scattering layer, is absorbed by the black matrices;
wherein an encapsulation film layer is disposed between the light-emitting substrate and the scattering layer for the light entering the scattering layer through the 
wherein the light-emitting substrate comprises a plurality of sub-pixels of a plurality of organic light emitting diode (OLED) devices, each of the light  regions are [[is]] disposed opposite to one of the sub-pixels of the OLED devices, and the color of the sub-pixels disposed opposite to the light  regions is the same as the color of the color filters corresponding to the light  regions; 
wherein the encapsulation film layer comprises a plurality of sub-encapsulation film layers, and one of the sub-encapsulation film layers is disposed opposite to one of the sub-pixels of the OLED devices; 
wherein a water/oxygen barrier layer is disposed between the sub-encapsulation film layers for blocking water and oxygen from entering the display panel.  

Allowable Subject Matter
Claim(s) 1, 4-5, 7, 10-11, 14-15, 17, and 20 is/are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claim(s) 1, 11, or 20, including:

1. 
a scattering layer is disposed between the light-emitting substrate and the photoresist layer;
an encapsulation film layer is disposed between the light-emitting substrate and the scattering layer for the light entering the scattering layer through the encapsulation film layer, to reduce an incident angle of the light entering the scattering layer;
wherein the light-emitting substrate comprises a plurality of sub-pixels of a plurality of organic light emitting diode (OLED) devices, each of the light regions are disposed opposite to one of the sub-pixels of the OLED devices, and the color of the sub-pixels disposed opposite to the light regions is the same as the color of the color filters corresponding to the light regions;
wherein the encapsulation film layer comprises a plurality of sub-encapsulation film layers, and one of the sub-encapsulation film layers is disposed opposite to one of the sub-pixels of the OLED devices.

11. 
an encapsulation film layer is disposed between the light-emitting substrate and the scattering layer for the light entering the scattering layer through the encapsulation film layer, to reduce an incident angle of the light entering the scattering layer;
wherein the light-emitting substrate comprises a plurality of sub-pixels of a plurality of organic light emitting diode (OLED) devices, each of the light regions are disposed opposite to one of the sub-pixels of the OLED devices, and 
the color of the sub-pixels disposed opposite to the light regions is the same as the color of the color filters corresponding to the light regions; 
wherein the encapsulation film layer comprises a plurality of sub-encapsulation film layers, and one of the sub-encapsulation film layers is disposed opposite to one of the sub-pixels of the OLED devices; 
wherein a water/oxygen barrier layer is disposed between the sub-encapsulation film layers for blocking water and oxygen from entering the display panel.  

20. 
wherein an encapsulation film layer is disposed between the light-emitting substrate and the scattering layer for the light entering the scattering layer through the encapsulation film layer, to gradually reduce an incident angle of the light entering the 
wherein light emitted by the light-emitting substrate sequentially enters the encapsulation film layer, the scattering layer, and the photoresist layer;
wherein the light-emitting substrate comprises a plurality of sub-pixels of a plurality of organic light emitting diode (OLED) devices, each of the light regions are disposed opposite to one of the sub-pixels of the OLED devices, and the color of the sub-pixels disposed opposite to the light regions is the same as the color of the color filters corresponding to the light regions; 
wherein the encapsulation film layer comprises a plurality of sub-encapsulation film layers, and one of the sub-encapsulation film layers is disposed opposite to one of the sub-pixels of the OLED devices; 
wherein a water/oxygen barrier layer is disposed between the sub-encapsulation film layers for blocking water and oxygen from entering the display panel.  

The other allowed claim(s) each depend from this/these claim(s), and each is allowable for the same reasons as the claim from which it depends.
The closest prior art was discussed in the previous office actions. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered. No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/Kevin Parendo/Primary Examiner, Art Unit 2819